department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x name y organization b dollars amount c dollars amount d dollars amount e dollars amount f dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called x the purpose of x is to provide educational grants to graduating seniors from y high schools who are enrolled in accredited post-secondary educational institutions described in sec_170 of the code to fund items not covered from traditional scholarships including computers living_expenses equipment and other miscellaneous items y is a nonprofit network of college-preparatory public charter schools educating early childhood elementary middle and high school students in underserved communities throughout the country your grant recipients will likely receive financial assistance from a variety of sources including the schools to assist with their tuition however these students often struggle accessing financial resources for education- related costs x will address these financial gaps that low-income college students face you will publicize x through high schools participating in y through y’s website teachers counselors alumni and the entire network specifically you and y will ensure that teachers counselors and alumni across the entire y network are aware of x as well as be available to help candidates apply for the scholarships the number and amount of the grants will be determined by your budgets as approved by your board_of directors currently you plan to award at least fifteen grants a year for b dollars the grants will usually be comprised of the following components a one-time technology stipend for c dollars for a new computer a grant for d dollars dispersed quarterly for four years for living_expenses an annual stipend for e dollars for three years for expenses_incurred during summers an annual stipend for f dollars dispersed twice per year for miscellaneous expenses such as books and clothing e in addition you will provide mentorship and networking programs to the award recipients mentors will be leaders in their fields across different sectors and will be assigned to each award recipient based on the student's interest the mentors will help students through touching base by monthly phone calls they will also help them establish goals and will monitor their progress and serve as the point person to help recipients access the networking program which will help recipients make career connections in their fields of interest furthermore the networking program will assist with matching recipients to internships and jobs the selection process for x is administered by a selection committee collaboratively with y to determine the size criteria for membership and process for appointing or replacing members of the committee it will include members of your staff y’s executives as well as regional leaders and y’s alumni who have strived and graduated the selection committee will select recipients based on the following key criteria the desire to lead demonstrated by evidence of leadership skills perseverance in the face of challenges strong personal character self-confidence in developing a point of view academic achievement all members of your selection committee will review and rank each student's submitted application package which includes a resume and academic records letters of recommendation from a y teacher or guidance counselor and a letter of interest the letter of interest will include a description of their college and career aspirations examples of demonstrated leadership resilience character independent thinking and entrepreneurial spirit as well as a description of leadership strengths and areas for letter catalog number 58222y improvement in-person interviews will also be conducted the selection committee will then select recipients you will retain ultimate approval authority of grant recipients you may disburse part of the scholarship to the schools directly if practical which will then disburse the funds for_the_use_of the recipients who are in good standing generally you will make payments directly to the award recipients subject_to verification with the educational_institution where the award recipient is enrolled and in good standing you will also require the recipient to provide an annual report that includes a narrative of how the funds were expended if you are not satisfied with the annual report you may withhold additional funding from the recipient in addition you will monitor use of funds through regular communication with grant recipients through the mentorship program retention of the grant is based on grade point average payments will be suspended if a recipient takes a temporary leave of absence from the school and will resume once the student is re-enrolled if you learn of any misuse of funds you will withhold additional payments and you will take all reasonable steps to recover funds and or ensure restoration of the diverted funds for the purposes of the grant you will maintain complete records regarding grants awarded including information to evaluate the qualifications of recipients their identification purpose and amount of grants terms of payment of each grant and any additional information secured as part of the grant administration process finally your collaboration with y is not an exclusive arrangement you may expand x to other schools with characteristics or purposes similar to y basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show letter catalog number 58222y the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58222y lf you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
